                  IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CMOLINA
                           WESTERN DIVISION

                                 NO. 5:18-CR-00290-lD

UNITED STATES OF AMERICA

              v.                                  PRELIMINARY ORDER OF
                                                  FORFEITURE AS TO
LASHUN TRACY TINNEN                               SUBSTITUTE PROPERTY

       WHEREAS, on April 17, 2019, the Court entered an Order of Forfeiture

against the above-named defendant, ordering the defendant to forfeit $495,550.00 to

the United States as property constituting or derived from proceeds obtained, directly

or indirectly, as a result of his offenses;

      AND WHEREAS, the above-referenced forfeiture money judgment represents

the gross proceeds personally obtained by the defendant as a result of the offense(s)

for which he/she was convicted, and is an amount for which the defendant is solely

liable and in satisfaction of which the United States may forfeit substitute assets

pursuant to 21 U.S.C. § 853(p);

      AND WHEREAS, as of this date, no amount has been paid or collected toward

the forfeiture money judgment, and the entire balance remains outstanding;

      AND WHEREAS, the defendant, by virtue of entering into a Plea Agreement,

stipulated and agreed to the amount of the money judgment imposed in this case, and

also agreed that one or more of the conditions to forfeit substitute assets exists, as set

forth 21 U.S.C. § 853(p).



                                              1


         Case 5:18-cr-00290-D Document 79 Filed 01/06/21 Page 1 of 5
      NOW, THEREFORE, based upon the points and authorities in the

government's motion, and all of the evidence of record in this case, the Court FINDS

as fact and CONCLUDES as a matter oflaw that each item of property listed below

is property of the defendant that qualifies for forfeiture as substitute property

pursuant to 21 U.S.C. § 853(p).

      IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that:

      1.      The following property of the defendant, not to exceed the value of

$495,550.00 is forfeited to the United States pursuant to Fed. R. Crim. P. 32.2(e) and

21 U.S.C. § 853(p), as substitute assets to satisfy the forfeiture money judgment

referenced above in whole or in part, provided that the net proceeds of any forfeited

assets shall be credited toward satisfaction of the judgment upon liquidation:

              Substitute Property:

              a) All funds on deposit in the Inmate Trust Fund Account of LASHUN

                 TRACY TINNEN, Reg. No. 6511-056, not to exceed $495,550.00, and

                 with the exception of $250.00 to be left in the account for the

                 defendant's use.

      2.      Pursuant to Fed. R. Crim. P. 32.2(b)(3), the U.S. Attorney General,

Secretary of the Treasury, Secretary of Homel~nd Security, or a designee is

authorized to seize, inventory, and otherwise maintain custody and control of the

property, whether held by the defendant or by a third-party. Any person who

knowingly destroys, damages, wastes, disposes of, transfers, or otherwise

takes any action with respect to the property, or attempts to do so, for the


                                          2



           Case 5:18-cr-00290-D Document 79 Filed 01/06/21 Page 2 of 5
purpose of preventing or impairing the Government's lawful authority to

take such property into its custody or control or to continue holding such

property under its lawful custody and control, may be subject to criminal

prosecution pursuant to 18 U.S.C. § 2232(a).

      3.      Pursuant to Fed. R. Crim. P. 32.2(b)(3) and 32.2(c)(l)(B), the United

States is authorized to conduct any discovery pursuant to the applicable Federal

Rules of Civil Procedure needed to identify, locate, or dispose of the above-referenced

property, or other substitute assets, including depositions, interrogatories, requests

for production of documents and for admission, and the issuance of subpoenas.

      4.      If and to the extent required by Fed. R. Crim. P. 32.2(b)(6), 21 U.S.C.

§ 853(n), and/or other applicable law, the United States shall provide notice of this

Order and of its intent to dispose of the specified real and/or personal property listed

above, by publishing and sending notice in the same manner as in civil forfeiture

cases, as provided in Rule G(4) of the Supplemental Rules for Admiralty or Maritime

Claims and Asset Forfeiture Actions. The United States shall then file a Notice with

the Court documenting for the record: (1) proof of publication, or the government's

reliance on an exception to the publication requirement found in Supplemental Rule

G(4)(a)(i); and (2) the government's efforts to send direct notice to all known potential

third-party claimants in accordance with Supplemental Rule G(4)(b)(iii), or a

representation that no other potential claimants are known to the government. This

Order shall not take effect as the Court's Final Order of Forfeiture until an




                                           3



           Case 5:18-cr-00290-D Document 79 Filed 01/06/21 Page 3 of 5
appropriate Notice has been filed and the time in which any third parties with notice

of the forfeiture are permitted by law to file a petition has expired.

       5.      Any person other than the above-named defendant, having or

claiming any legal interest in the subject property must, within 30 days of

the final publication of notice or of receipt of actual notice, whichever is

earlier, petition the Court to adjudicate the validity of the asserted interest

pursuant to Fed. R. Crim. P. 32.2(c)(l)' and 21 U.S.C. § 853(n)(2). The petition

must be signed by the petitioner under penalty of perjury and shall set

forth: the nature and extent of the petitioner's right, title, or interest in the

subject property; the time and circumstances of the petitioner's acquisition

of the right, title, or interest in the property; any additional facts supporting

the petitioner's claim; and the relief sought.

      6.       If one or more timely petitions are received by the Court, the Court will

enter a separate scheduling order governing the -conduct of any forfeiture ancillary

proceedings under Fed. R. Crim. P. 32.2(c). Following the Court's disposition of all

timely filed petitions, a Final Order of Forfeiture that amends this Order as necessary

to account for any third-party rights shall be entered pursuant to Fed. R. Crim. P.

32.2(c)(2) and 21 U.S.C. § 853(n)(6). The receipt of a petition as to one or more specific

items of property shall not delay this Order of Forfeiture from becoming final, in

accordance with the following paragraph, as to any remaining property to which no

petition has been filed.




                                            4



            Case 5:18-cr-00290-D Document 79 Filed 01/06/21 Page 4 of 5
      7.       If no third• party files a timely petition, or if this Court denies and/or

dismisses all third party petitions timely filed, this Order shall become the Final

Order of Forfeiture, as provided by Fed. R. Crim. P. 32.2(c)(2), and the United States

shall dispose of the property according to law, including without limitation

liquidation by sale or any other commercially feasible means, destruction, and/or

retention or transfer of an asset for official use. The United States shall have clear

title to the property and may warrant good title to any subsequent purchaser or

transferee pursuant to 21 U.S.C. § 853(n)(7).

      8.      The Court shall retain jurisdiction to enforce this ·order, and to amend

it as necessary, pursuant to Fed. R. Crim. P. 32.2(e).

      SO ORDERED, this the ll_ day of           02~ M. b..tA. , 2020.




                                                  J  ES C. DEVER III
                                                  UNITED STATES DISTRICT JUDGE




                                            5



           Case 5:18-cr-00290-D Document 79 Filed 01/06/21 Page 5 of 5
